     Case 1:19-dm-00012-AJT Document 15 Filed 06/05/19 Page 1 of 3 PageID# 919



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                            M - 5 2019 U;
                                                                                                           '~ii>1
                                             Alexandria Division
                                                                                                     VIBr.,r

MOVANT DAVID ANDREW CHRISTENSON


UNITED STATES OF AMERICA                                           CRIMINAL NO. Case l:19-dm-12


V.                                                                 JUDGE ANTHONY JOHN TRENGA


JOHN DOE 2010R03793,(Chelsea Manning)

                               Motion for Leave to File Motion to Intervene


        This case is about the First Amendment, Censorship and the Criminal Conduct of the Federal
                                                Government


        The conclusion wiii be the Genocide of Mankind - The is not a prediction or prophecy but a
                                         mathematical certainty

Statement of Fact: There is no other place to get this information. Look at what is taking place today.
The media in this country is for profit and power.(The Speaker of the United States House of
Representatives has asked the Trump family to hold an intervention for the President.)

I was declared to be a terrorist by the Federal Government to silence and discredit me. I am a lifetime
commissioned US Military Officer that is trying to protect his country and honor the oath that I took.

I will start with my most recent federal court filings. It will take some effort on the part of court to
comprehend what is taking place. My writings are disjointed and incoherent and for that I am sorry.

These specific pleadings are about the criminal conduct of the National Media. I am only including the
pleadings that were filed with the Court of Appeals for the District of Columbia Circuit(CADC)in one
specific case, i have four appeals pending with the CADC from four cases, criminal and civil, that are
currently before the District of Columbia.

ELECTRONIC PRIVACY INFORMATION CENTER v. UNITED STATES DEPARTMENT OF JUSTICE (l:19-cv-
00810) District Court, District of Columbia Judge Reggie B. Walton -CADC Case: 19-5121

UNITED STATES V. STONE (l:19-cr-00018) District Court, District of Columbia Judge Amy Berman Jackson
- CADC Case: 19-3012


CORSIV. MUELLER (l:18-cv-02885) District Court, District of Columbia Judge Ellen Segal Huvelle -CADC
Case: 19-5057
  Case 1:19-dm-00012-AJT Document 15 Filed 06/05/19 Page 2 of 3 PageID# 920



JUDICIAL WATCH, INC. v. U.S. DEPARTMENT OF JUSTICE (l:19-cv-00800) District Court, District of
Columbia Judge Tanya Sue Chutkan - CADC Case: 19-5091

                                          CADC-Case: 19-5121


    > Notice -1 make $22,000.00 per year working for Brooks Brothers as a supervisor at the Silver
        Sands Outlet Mall in Miramar Beach Florida. My life, and what little money I have, I dedicate to
        saving my fellow man.

    >   Notice -The attached Memorandum was docketed by this court(CADC)on June 20th, 2005 in
        the Senator Rand Paul Appeal.

    > Notice -The murder and the coverup of Mankind is correlated with the murder of a newspaper
      -the New Orleans Times Picayune.

    >   Notice - Chief Justice John Roberts cannot and does not fully understand what is taking place.

    > Notice - Unbelievable - Amazon.com/Jeff Bezos/Washington Post are going to censor me after
        seven years


    >   Motion for Leave to Proceed on Appeal in Forma Pauperis

                                    Precedent Cases(A small sample)

Press Enterprise v. Superior Court: Access to Criminal Proceedings. First Amendment and Common Law
guarantee the public*s right of access to criminal judicial proceedings.
Nixon V. Warner Communications: The courts recognize the public's right to inspect and copy judicial
records.
Washington Post v. Robinson: The public has an unquestionable right to information regarding alleged
prosecutor misconduct. The term is "alleged". There is no doubt the Federal prosecutors have
committed criminal acts.
Leucadia v. Applied Extrusions Technologies: Access
Belo Broadcasting v. Clark: Access
Globe Newspaper v. Superior: The right of the public to monitor the government bv having access.
Richmond Newspaper v. Virginia: Without publicitv. all other checks are insufficient.
Valley Broadcasting v. United States District Court: Federal Whistleblowers. Militarv Officers. Journalists.
etc. plav an indispensable role in gathering and disseminating information to the public.
Landmark Communications v. Virginia: To guard against the miscarriage of iustice. To stop prosecutor
misconduct before, during and after.
Cox Broadcasting v. Cohn: Mv pleadings will guarantee a fair trial.
Pansy v. Stroudsburg: Third parties have a right to intervene.
In re Associated Press 162 F.3d 503,507 7th Circuit 1998,Grove Fresh Distributors v. EverFresh Juice, Beef
Industry Antitrust Litigation 589 F.2d 786, 789 5th Circuit, United States v. Andreas, United States v.
  Case 1:19-dm-00012-AJT Document 15 Filed 06/05/19 Page 3 of 3 PageID# 921



Corbitt, United States v. Chaagra, United States v. Lohman, Marcus v. St. Tammany Parish School Board,
United States v. Cleveland, United States v. Davis, United States v. Carolllo and Ford Motor Bronco II MDL

The Danziger Civil Rights Case in New Orleans after Hurricane Katrina. The Department of Justice had an
electronic recording of what took place on the Danziger Bridge that day. The agreement between the
defendants and prosecution was that the electronic recording would not be used and in exchange there
would be no death penalty. The DOJ wanted a coverup conviction and not a murder conviction. They were
hoping that the policemen would get 6-8 years for the cover-up and not the 65-year prison sentences
that they got. God worked in a very mysterious way and gave the DOJ a World Series Winning Grand Slam.
FBI Director Robert Mueller hedged his bet and assigned a two-year, non-investigator, to the case. The
agent was convincing and became more convincing when he lied on the witness stand. This becomes
exponentially more complicated because of the following: the US Navy was at the Danziger Bridge
conducting illegal operational missions within the United States. American Sniper Chris Kyle actually
bragged about murdering Americans in New Orleans.SEAL Team 22from the Stennis Space Center, north
of New Orleans on the Pearl River, committed genocide against our fellow Americans in violation of the
Constitution and the Posse Act. It was Mueller's agents that were instrumental in covering up the murders.




Godspeed

Sincere)^I


Da^ Ar\drew0iristenson
Box 9063
Miramar Beach, Fl. 32550
504-715-3086
davidandrewchristensonOgmail.com
dchristenson6(j5)hotmail.com


                                             ""zXte of service
         I hereby certify tha                   IJiJejJ^e foregoing with the Clerk of Court and
                served/me p                                 hy n m-iil anH fi|-ct-rlacc mail.


                                       David Andrew Christenson
